DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Previous Non-Final rejection mailed on 02/04/2022 has been withdrawn and new rejection has been made below. 
Election/Restrictions
Applicant’s election without traverse of Group II- Claims 10-20 in the reply filed on 01/05/2022 is acknowledged.
The addition of new claim 21-29 are restricted since they fail to further limit claim 10 such as claim 10 recites container formed from a paper material and electronic device deposed within the container and claim 21 recites forming the container from the paper material and disposing electronic device within the container. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12,14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cline (US20200231329A1), Long (US20210130075A1), and further in view of Nevalainen (US20170008264A1).
Regarding claim 10, Cline teaches a system for storing or transporting an electronic device, the system comprising (fig. 11 shows packaging assembly for object 132 which can be any electronic device):
	a container formed from paper material and defining an interior surface (fig.1 shows container 180 that has an interior space where object 132 is disposed in as seen in fig.12 which can be formed from cardboard and cardboard is a form of paper-0057); 
	an electronic device disposed within the container, the electronic device comprising at least one metallic electrically conductive element (Fig. 11 shows the object 132 that is a television and since television is an electronic device it is known in the art for electronic device to have at least one metallic electrical conductive element such as power cord to power the TV). 
Cline does not teach a barrier coated on the interior surface, the barrier occluding a transmission of sulfur containing gas. 
Long teaches a barrier coated on the interior surface (Fig.1 shows container 100 that can be made from carboard can be coated to protect the contents stored in the container). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cline by adding the teaching of coating interior and outer surface as disclosed by Long in order to protect the electronic device stored in the container can be protected from  moisture/water vapor . “Any suitable means of providing the outer box layer and/or the lid with water-resistance may be used. For instance, the outer box layer and/or the lid may be formed of a substantially water-resistant thermal insulation sheet material, may be provided with a water-repellent coating, may be provided with a lining having a high moisture barrier, or assembled in such a way that the outer box layer and/or the lid may be at least partially water-tight or water-resistant, or combinations thereof.” (0040, Long)
Cline and Long does not teach wherein the coating occlude a transmission of sulfur containing gas. 
Nevalainen does teach wherein the coating occluds a transmission of sulfur containing gas. 
 ( Fig, 1 shows the method of manufacturing a packaging material that utilizes polymer coating layer that are extruded  on to a fibrous base such as paper, cardboard or cardboard-Nevalainen 0001; since HDPE is used as coating, which according to inventor stops transmission of sulfur gas, would occlude transmission of sulfur containing gas ).It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior space of container disclosed by Cline by adding the polymer coating layers such as HDPE as disclosed by Nevalainen because by applying the coating electronic device stored in the container can be protected from moisture/water vapor. “More recently polyethylenes made from sugarcane, sugar beet or wheat grain have been developed, especially bio-LLDPE (linear low-density polyethylene) and bio-HDPE (high-density polyethylene) having easy availability.”(Nevalainen-0003)


Regarding claim 11, the references as applied to claim 10 above discloses all the limitations substantially claimed. Cline as modified in claim 10 further teaches wherein the container comprises paperboard (Fig. 11 shows the cardboard box container 180 and paperboard is a form of cardboard).  

Regarding claim 12, the references as applied to claim 10 above discloses all the limitations substantially claimed. Cline as modified in claim 10 further teaches wherein the container comprises cardboard (Fig. 11 shows the cardboard box container 180 and paperboard is a form of cardboard)
	
	
Regarding claim 14, the references as applied to claim 10 above discloses all the limitations substantially claimed. Cline as modified in claim 10 further teaches wherein barrier comprises a polymer (Fig.1 and abstract of Nevalainen show that coating is a polymer-coated packaging material). 

Regarding claim 15, the references as applied to claim 14 above discloses all the limitations substantially claimed. Cline as modified in claim 14 further teaches wherein polymer is selected from the group of material polyethylene terephthalate (PET) and polyethylene (PE)(Fig. 1 of Nevalainen show that coating is a HDPE blend which is a group of PET and PE).

Regarding claim 16, the references as applied to claim 14 above discloses all the limitations substantially claimed. Cline as modified in claim 14 further teaches wherein the polymer comprises electrostatic discharge material (Fig.1 of Nevalainen show that coating is a HDPE which is one of inventor’s electro-static discharge material). 

Regarding claim 17, the references as applied to claim 16 above discloses all the limitations substantially claimed. Cline as modified in claim 16 further teaches wherein the electro-static discharge material is selected from the group of materials high-density polyethylene (HDPE)(Fig.1 of Nevalainen show that coating is a HDPE which is one of inventors electro-static discharge material). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 10 and further in view of Lenhard(US20130026215A1)

Regarding claim 13, the references as applied to claim 10 above discloses all the limitations substantially claimed. Cline as modified in claim 12 does not teach wherein the cardboard comprises corrugated cardboard.
Lenhard does teach wherein the cardboard comprises corrugated cardboard (Fig. 1 shows board construction 12 which the box 10 is made out is formed from corrugated paperboard). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardboard of the container disclosed by Cline by adding the corrugated cardboard as disclosed by Lenhard in order to apply compressive pressure to the material being stored in the box. “Additionally, board construction 12 may be formed of fiber board, such as a single stack fiberboard or a multi ply fiberboard, paperboard, corrugated paperboard, or any combinations thereof, or any material suitable to contain and hold trash under compressive pressure”(Lenhard, 0013)


Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cline (US20200231329A1) and further in view of Williams(US20170118838A1)

Regarding claim 18, the references as applied to claim 10 above discloses all the limitations substantially claimed. Cline as modified in claim 10 does teach wherein the electronic device is television (Fig. 11 shows the object 132 that is a television and television is an electronic device). Cline does as modified in claim 10 does not teach wherein the electronic device comprise at least one light emitting diode (LED). 

Williams does teach wherein electronic device comprises at least one light emitting diode (LED)(William states in 0002 that one of the common uses for PCBs applications is to be used in televisions; and Fig. 10A shows PCB 115 with where LEDs are mouther on PCB “FIG. 10A where LEDs mounted on a PCB 115 include electrical solder joints 116 connecting the LEDs to the PCB's traces.”-0034) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device (television) disclosed by Cline by adding the PCB with LEDs as disclosed by Williams in order to provide mechanical support for electronic circuitry. “Printed circuit boards (PCBs) comprise one or more layers of conductors, typically copper, separated by insulting layers such as glass, epoxy, or polyimide on which electronic components are physically mounted, providing mechanical support for electronic circuitry.”(0002, Williams)

Regarding claim 19, the references as applied to claim 18 above discloses all the limitations substantially claimed. Cline as modified in claim 18 further teaches wherein the electronic device comprises a light engine (Fig. 10A of Williams shows PCB 115 with LED 116). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cline (US20200231329A1) and further in view of Calver (US5415340A)

Regarding claim 20, the references as applied to claim 10 above discloses all the limitations substantially claimed. Cline as modified in claim 10 does not teach wherein the coated barrier defines an innermost surface bounding an interior volume. 
Calver does teach wherein the coated barrier defines an innermost surface bounding an interior volume (fig. 1 shows closure 20 with the interior volume where bottom panel 11 is located that is coated; “All surfaces within that vessel volume have been coated by the moisture barrier polymer”-Col. 5 lines 44-47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container in claim 10 disclosed by Cline by adding the coating on all interior surfaces as disclosed by Calver in order to offer extra protection to the shipping item.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-20 have been considered and prior art has been applied differently to address the deficiencies as discussed in the interview done on 05/27/2022. Cline, Long and Nevalainen address all the limitations as stated by claim 1 above. Applicant’s argument that it would not be obvious to combine the Cline and Nevalainen, since Nevalainen coating used for foods has been addressed above with the addition of new refence Long that teaches the coating on containers to protect the devices stored from water vapor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional relevant references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735